DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 15/888,338, now US Patent no. 10,426,959, filed 5 February 2018, which is a continuation of US Application no. 15/132,932, now US Patent no. 9,884,189, filed 19 April 2016, which is a continuation of US Application no. 14/522,918, now abandoned, filed 5 February 2018, which is a continuation-in-part of US Application nos. 12/653,029, now abandoned, filed 7 December 2009 and 12/653,023, now US Patent no. 8,954,153, filed 7 December 2009, which claims the benefit of domestic priority from US Provisional Application no. 61/201,030, filed 5 December 2008.

Information Disclosure Statement
The information disclosure statement filed 21 November 2019 has been considered.

Claim Objections
Claim 23 is objected to because of the following informalities:  the statutory class of invention recited in claim 23 does not coincide with the class of invention of claim 22 from which it depends.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rooney et al. (US Publication no. 2007/0150034 – disclosed by Applicant).
In regard to claims 1 and 9, Rooney et al. describes a method for reducing and/or relieving pain in a painful region, wherein the method comprises stimulation a peripheral nerve innervating the painful region via an electrode positioned near the peripheral nerve and outside of the peripheral region (para 7, 8, 15-21, 44, 45, and 72).  The stimulation is applied at a frequency of 50 Hz (para 147), which is considered to anticipate the range as claimed as it produces the same desired effect as claimed.  The applied stimulation of Rooney et al. achieves paresthesia in the region the patient .

Claim(s) 13-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mrva et al. (US Publication no. 2006/0173507 – disclosed by Applicant).
In regard to claim 13, Mrva et al. discloses an implantable neural stimulation system comprising a coiled lead 12 (para 268) with electrode 16 (para 272), wherein the lead an electrode are configured for/adapted to be inserted near a peripheral nerve and within adipose tissue (para 262-264, 284 and 293).  The lead 12 is connected to an implantable pulse generator (IPG) 18 (para 82), wherein the IPG is configured with pulse generation circuitry to apply electrical stimulation through the electrode 16 via lead 12 with a stimulation frequency between 1-300 Hz (para 86).  Mrva et al. is directed to the treatment of erectile dysfunction, not to pain.  However, the recited use to reduce and/or relieve pain is limited to recitation in the preamble and is considered to comprise a recitation of the intended use of the stimulation system.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Mrva et al. substantially recites equivalent structure sufficiently similar to the claimed invention, wherein the structure of Mrva et al. is demonstrated to operate according the functional characteristics as claimed.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rooney et al. (US Publication no. 2007/0150034 – disclosed by Applicant) in view of Wahlstrand et al. (US Publication no. 2006/0206162).
In regard to claims 2-18, 11, and 12, Rooney et al. is considered to substantially set forth steps for providing peripheral nerve stimulation in frequency range of 1-300 Hz for reducing or alleviating pain and inducing paresthesia in the regions of pain.  .


Claims 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mrva et al. (US Publication no. 2006/0173507 – disclosed by Applicant).
In regard to claim 22, Mrva et al. describes a method for percutaneously introducing a coiled stimulation lead 12 (para 268) with an electrode 16 (para 272) to be inserted near a peripheral nerve and within adipose tissue (para 262-264, 284 and 293).  The lead 12 is connected to an implantable pulse generator (IPG) 18 (para 82), wherein the IPG is configured with pulse generation circuitry to apply electrical stimulation through the electrode 16 via lead 12 with a stimulation frequency between 1-300 Hz (para 86) and also capable of applying stimulation parameters for intensity of between 0.5 mA to 20mA and pulse duration ranging between 0 to 500 microsecond (para 152). Mrva et al. is directed to the treatment of erectile dysfunction, not to pain.   However, Mrva et al. teach that the system and method may be beneficial for achieving results in diverse therapeutic and functional indications, including the treatment of pain management (para 323 and 328).  As Mrva et al. sets forth the recited structure, mode of operation, and implant locations, modification of Mrva et al. for use in pain management is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Mrva et al. provides explicit suggestion that the disclosed device may be applied for pain management therapeutics.


	Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 February 2021